Citation Nr: 1423657	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to November 1970. He died in October 2007; the appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  

In January 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is associated with the claims file.

In February 2012, the Board denied the Veteran's claim of service connection for cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In June 2013, the Court issued a Memorandum decision affirming the Board's decision to deny the Veteran's claim for service connection for cause of the Veteran's death as being due to service-connected prostate cancer. 

However, the Court vacated the February 2012 decision to the extent that it had denied service connection for bladder cancer and remanded the matter for further development.  

Subsequently, in October 2013, the Board requested a VHA medical opinion in connection with the appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. 

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 



FINDINGS OF FACT

1. At the time of his death, the Veteran had been granted service connection for posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, the residuals of shell fragment wounds, erectile dysfunction and the residuals of prostate cancer. 

2. The Veteran died in October 2007 as the result of respiratory arrest due to metastatic bladder cancer. 

3. The Veteran is not shown to have manifested complaints or findings referable to bladder cancer in service or for many years thereafter.   

4. The fatal bladder cancer is not shown to have been due to an event or incident of the Veteran's period of active service.

5. A service-connected disability is not shown to have caused or contributed substantially or materially in producing or accelerating the Veteran's demise.    



CONCLUSIONS OF LAW

1. The Veteran's fatal bladder cancer was not incurred in or aggravated by active service; nor was it due to the presumed exposure to herbicides in the Republic of Vietnam; nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2. A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in a February 2008 letter. 

The Board is aware that the February 2008 letter did not specifically conform to the requirements delineated in Hupp. 

However, the appellant's written statements and testimony clearly indicate an awareness of the Veteran's service-connected disabilities, the fact that the Veteran was not service-connected for bladder cancer, and the evidence required to establish service connection for bladder cancer. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Consequently, any error pertaining to lack of requisite Hupp notice in this regard was cured by actual knowledge on the part of the claimant. Id. 

The Veteran's status as a veteran has been substantiated for purposes of a claim for service connection for the cause of a Veteran's death. While the RO did not furnished to the appellant a letter meeting the Dingess/Hartman requirements as to disability rating and effective date, the absence of such notice is not shown to prejudice the appellant.  

Because the Board herein denies the claim for service connection for cause of the Veteran's death, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant. Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, an August 2011 VA medical opinion and the December 2013 medical opinion received by the VA medical expert in response to the VHA medical opinion request.  

The VCAA provisions have been considered and complied with. The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

The appellant was an active participant in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained evidentiary requirements necessary to support the appellant's claim and the relevant responsibilities of the parties related thereto. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103. 


Laws and Regulations

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. 38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death. 

To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the law and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310. 

In this case, the Veteran's death certificate reflects that the immediate cause of his death was respiratory arrest and that the underlying cause was metastatic transitional cell cancer.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As noted on the certificate of death, the Veteran died on October [redacted], 2007.  The listed immediate cause of death was respiratory arrest and the underlying cause was metastatic transitional cell cancer (of the bladder).
      
At the time of his death, the Veteran was service-connected for PTSD, tinnitus, bilateral hearing loss, the residuals of shell fragment wounds, erectile dysfunction and the residuals of prostate cancer.

The Veteran performed active duty from May 1969 to November 1970, including service in the Republic of Vietnam. The appellant asserts that the Veteran should have been service connected for bladder cancer which caused or contributed to cause his death. 

The treatment records reflect that the Veteran was treated for transitional cell carcinoma of the bladder in 2001 with recurrences in 2004, 2005 and 2007. He underwent a cystoprostatectomy in 2001. Pathology reported a T3a, N0, Mx bladder cancer with a total of 32 nodes removed.

In a July 2003 statement, the Veteran's oncologist reported that bladder cancer was a disease that was largely if not exclusively the result of exposure to environment carcinogens and toxicants and that there was a long and storied history within international medicine to support this general view. 

The oncologist noted that studies clearly demonstrated that individuals exposed to aromatic hydrocarbons, as well as a variety of other commonly employed industrial solvents and dye-stuffs, were at a very substantially increased risk for the development of transitional cells carcinoma of the urinary bladder.

The oncologist observed that epidemiologic studies had demonstrated that workers exposed to a whole variety of carcinogens in the work place were at increased risk specifically for bladder cancer. It also was noted that tobacco smoking could contribute to the development of bladder cancer.

The oncologist noted that the Veteran had served in the Republic of Vietnam at a time when Agent Orange was widely used and that such exposure to the Agent Orange was significant and was "probably a more significant contributor to [bladder] cancer then has formerly been acknowledged."

The oncologist stated that it was unquestioned by American urologists that chemical carcinogenesis played a very important role in the development of bladder cancer.  

Thus, the oncologist concluded that the Veteran had "a very compelling history that would suggest that his exposure at a young age to a very significant dose of a potent toxic defoliating agent contributed to the development of his invasive bladder cancer."

In August 2011, in response to the request for an expert medical opinion, a VA oncologist noted that the Veteran had a history of bladder cancer and that bladder cancer was not on the list of malignancies associated with Agent Orange and concluded that "there [was] less than a 50% probability that the Veteran's bladder cancer was related to his military service or due to herbicide exposure."

Subsequently, in October 2013, the Board requested an opinion from a VHA medical specialist as to whether it was at least as likely as not that the Veteran's bladder cancer was caused by the his herbicide exposure or another event or incident of his period of active service?  

In the VHA response, dated in December 2013, the medical expert documented the history of the Veteran's bladder cancer. The expert also noted the Veteran's period of Vietnam service and his use of tobacco at the rate of 1-1.5 packs per day for several years (the Veteran quit smoking when his bladder cancer was diagnosed). 

The expert explained that cigarette smoking was associated with more than 50 percent of bladder cancers in both men and women. Further, the expert reported that smokers had a 2-5 times higher risk for bladder cancer than non-smokers. 

The expert noted that epidemiologic studies did not provide consistent, scientifically convincing evidence of casual relationship between herbicide exposure and bladder cancer.

Thus, the expert opined, based on review of the details and available evidence of the Veteran's claim, that it was less likely than not that the Veteran's bladder cancer was related or proximately due to any event or time spent in service.

Given its review of the record, the Board finds that the preponderance of the evidence does not serve to link the cause of the Veteran's death to disease or injury incurred during Veteran's period of service. 

To that end, the Board finds that Veteran's bladder cancer is not related to his herbicide exposure during service.  Bladder cancer is not on the list of diseases that VA has associated with Agent Orange exposure.  The scientific studies reviewed as part of that regulatory process have associated many diseases and disorders with herbicide exposure, but not bladder cancer.   
 
Moreover, responding to a request for a VA medical expert opinion, in December 2013, the expert noted the Veteran's period of Vietnam service and his use of tobacco at the rate of 1-1.5 packs per day for several years and explained that cigarette smoking was associated with more than 50 percent of bladder cancers in both men and women. Further, the expert reported that smokers had a 2-5 times higher risk for bladder cancer than non-smokers. 

Additionally, the expert noted that epidemiologic studies did not provide consistent, scientifically convincing evidence of casual relationship between herbicide exposure and bladder cancer.

Thus, the expert opined that it was less likely than not that the Veteran's bladder cancer was related or proximately due to any event or time spent in service.

The Board notes that this opinion was based on a review of the Veteran's records, including the Veteran's history, and sound medical principles. Additionally, the August 2011 VA oncologist opinion confirms, in part, the opinion of the medical expert in December 2013 (i.e., the bladder cancer that caused the Veteran's death had no relationship to his period of service).

The Board is aware of the July 2003 statement from the Veteran's oncologist reporting that bladder cancer was a disease that was largely if not exclusively the result of exposure to environment carcinogens and toxicants. The oncologist also noted that tobacco smoking could contribute to the development of bladder cancer.

The oncologist documented that the Veteran served in the Republic of Vietnam at a time when Agent Orange was widely used, noted that such exposure to the Agent Orange was significant and stated that Agent Orange exposure was "probably a more significant contributor to [bladder] cancer then has formerly been acknowledged."

The oncologist concluded that the Veteran had "a very compelling history that would suggest that his exposure at a young age to a very significant dose of a potent toxic defoliating agent contributed to the development of his invasive bladder cancer."

Here, the Board assigns greater probative value to the December 2013 opinion of the medical expert doctor for the following reasons.  The VA medical expert's opinion reflects a review of the entire medical record.

Additionally, while not discounting that bladder cancer was a disease that was the result of exposure to environment carcinogens and toxicants, the expert clearly explained that epidemiologic studies did not provide consistent, scientifically convincing evidence of casual relationship between herbicide exposure and bladder cancer.

By contrast, the Veteran's oncologist seems to imply that there is consistent, scientifically convincing evidence of a causal relationship between herbicide exposure and bladder cancer ("probably a more significant contributor to [bladder] cancer then has formerly been acknowledged."). 

However, the oncologist does not provide any particular evidence to support this conclusion.

Furthermore, the oncologist, while acknowledging that tobacco smoking could contribute to the development of bladder cancer, failed to specifically discuss this Veteran's history of smoking and the relationship/impact such had on his development of bladder cancer.

This case turns on whether there is any relationship between the Veteran's bladder cancer and event or incident of his service.  In that regard, the better reasoned opinion is that of the VA medical expert in December 2013 rather than that of the private oncologist in July 2003.

Thus, on this record, the Board concludes that a service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.

The only evidence of record supporting the appellant's claim are her general lay assertions. In this case, the Board finds that the appellant is competent to describe the Veteran's observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is sympathetic to the appellant's claim, but there is no basis for relating the Veteran's bladder cancer to an event or incident of service. Therefore, service connection cannot be awarded for bladder cancer. 

The Board has also considered the appellant's assertions, but finds they are of limited probative value for the purpose of medically linking the actual cause of the Veteran's death to service or a service-connected disability.

The Board points out that the Veteran's bladder cancer was diagnosed many years after service and there is no proof of actual direct causation. 

Moreover, the Board finds that the opinion of the physician in the December 2013 report to be most probative for the purpose of deciding this appeal. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The VA physician is a medical professional who reviewed the claims file, considered the reported history and contentions of the appellant and used his medical expertise in reviewing the facts of this case in determining that the cause of the Veteran's death was not related to a service-connected disability or a disability for which service connection should have been awarded.

Accordingly, on this record, service connection for the cause of the Veteran's death must be denied.

In reaching this conclusion, the Board finds that the benefit-of-the-doubt doctrine does not apply.  As the preponderance of the evidence is against the claim, the appeal must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


